PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
ROBOTIC RESEARCH OPCO, LLC
Application No. 16/679,512
Filed: 11 Nov 2019
For: COORDINATION OF MINING AND CONSTRUCTION VEHICLES VIA SCRIPTING CONTROL
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition under 37 C.F.R. § 1.78(c) filed April 21, 2022, requesting acceptance of an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of a prior-filed provisional application.  

The petition is GRANTED.

If the reference required by 35 U.S.C. § 119(e) and 37 C.F.R. § 1.78(a)(3) is presented after the time period provided by 37 C.F.R. § 1.78(a)(4), the claim under 35 U.S.C. § 119(e) for the benefit of a prior-filed provisional application may be accepted if the reference required by 37 C.F.R. § 1.78(a)(3) was unintentionally delayed. A petition to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of prior-filed provisional application must be accompanied by:

(1) The reference required by 35 U.S.C. § 119(e) and 37 C.F.R. § 1.78(a)(3) to the prior-filed application, unless previously submitted.  The reference must be included in an application data sheet (§ 1.76(b)(5));

(2) The petition fee as set forth in § 1.17(m); and

(3) A statement that the entire delay between the date the benefit claim was due under 37 C.F.R. § 1.78(a)(4) and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

As the present petition satisfies all the above requirements, the claim under 35 U.S.C. § 119(e) for the benefit of the prior-filed application is accepted as being unintentionally delayed.

Applicant is advised that this decision grants the petition to accept the unintentionally delayed domestic benefit claim to the prior filed application because the petition requirements of 37 C.F.R. § 1.78(c) and the formal requirements for claiming domestic benefit (see MPEP § 211.01 et. seq.) have been met. This acceptance should not be construed as meaning that this application is entitled to the benefit of the prior-filed application. Whether a claimed invention in a nonprovisional application is entitled to the benefit of the filing date of a prior-filed application on the basis of the disclosure thereof is determined during examination if it becomes necessary to do so (e.g., intervening reference and interference proceeding). See MPEP § 211.05.

A corrected Filing Receipt, which includes the claim for the benefit of the prior-filed application, was mailed on May 4, 2022.

This application is being forwarded to Office of Data Management.

Questions concerning this matter may be directed to the undersigned at (571) 270-7064.  

/KATHERINE ZALASKY MCDONALD/Petitions Examiner, OPET